Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 25




        EXHIBIT B
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 25




   EXHIBIT B-1
9/24/2019                               Office of1-3
                 Case 4:19-cv-03715 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 25

  HCDistrictclerk.com                  FLORES, ANTONIA vs. STATE FARM LLOYDS                                           9/24/2019
                                       Cause: 201958615   CDI: 7   Court: 151

  DOCUMENTS
  Number            Document                                                                        Post Date              Pgs
                                                                                                    Jdgm
  87236320          Defendant's Original Answer                                                           09/20/2019       7
  87129601          Citation Return/State Farm Lloyds                                                     09/13/2019       2
  86862127          Civil Process Pick-Up Form                                                            08/26/2019       1
  86772217          Plaintiff's Original Petition                                                         08/22/2019       9

   ·> 86772218      Civil Process Request                                                                 08/22/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UKkHmYAZ6LYXtvoZVeFq88CvL1nm8EK5StqBNReehB5kwwhmyEshh8/…   1/1
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 25




   EXHIBIT B-2
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 25

                 2019-58615 / Court: 151




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 25




    EXHIBIT B-3
                  Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 25
                                                                                       i
                                                     ,
                                                                 I                            DELIVERLD AUu 3 0 2019
                                                  CAUSE N0. 201958615

                                                  RECEIPT NO.                                0.00           CIV
                                                         **********                                 TR # 73662041
PLAINTIFF: FLORES, ANTONIA                                                             In The   151st
        vs.                                                                            Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                           of Harris County, Texas
                                                                                       151ST DISTRICT COURT
                                                                                       Houston, TX
                                                          CITATION
THE STATE OF TEXAS
County of Harris




T0: STATE FARM LLOYDS (AN INSURANCE COMPANY) MAY BE SERVED THROUGH
    ITS REGISTERED AGENT CORPORATION SERVICE COMPANY
    211 EAST 7TH STREET S.UITE 620   AUSTIN TX 78701 - 3218
    Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was.filed on the 22nd day of Auaust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 26th day of August, 2019, under my hand and
seal of said Court.
                                             ..~°oF HARR~s...'
                                           r'•
Issued at reQuest of :                 t= Q~ '           "'•, ~''=s   MARILYN BURGESS, District Clerk
BUZBEE, ANTHONY GLENN                                                 Harris County, Texas
600 TRAVIS, STE. 7300                   c~~';                ` -zr=   201 Caroline, Houston, Texas 77002
HOUSTON~ TX 77002                      ~•~d `...,           ' ~'
                                                          _~"   ti=   (P.O. Box 4651, Houston, Texas 77210)
                                        `.., S,a..... .....~~   ,,.
Tel: (713) 223-5393
Bar No.: 24001820                                    ~      ~^` Generated By: HILL, MARCELLA DBG//11308319

                                           OFFICER/AUTHORIZED PERSON RETURN
Came to hand at               o'clock _.M., on the                         day of                          ,

Executed at (address)                                                                                               in

                               County at             o'clock _.M., on the                     day of

          , by delivering to                                                               defendant, in person, a

true copy of this Citation together with the accompanying                             copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of                     ,

FEE: $

                                                                               roTq                     County, Texas


                                                                      By
                    Affiant                                                                Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                            day of



                                                                                           Notary Public




N. INT. CITR. P                                     *73662041*
Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 25




    EXHIBIT B-4
     Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 25                       9/20/2019 4:23 PM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 37004407
                                                                                                  By: TERESA KIRBY
                                                                                            Filed: 9/20/2019 4:23 PM

                                 CAUSE NO. 2019-58615

ANTONIA FLORES,                              §             IN THE DISTRICT COURT OF
  Plaintiff,                                 §
                                             §
v.                                           §                 HARRIS COUNTY, TEXAS
                                             §
STATE FARM LLOYDS,                           §
  Defendant.                                 §                 151ST JUDICIAL DISTRICT


                          DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                         I.
                                   GENERAL DENIAL

       1.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant requires

Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition, and any

amendment thereto, by a preponderance of the evidence.

                                           II.
                                        DEFENSES

       2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.
   Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 25



         3.   Estoppel. Plaintiff’s breach of contract claim is barred by State Farm’s

payment of the appraisal award. Plaintiff is estopped from contesting whether State

Farm complied with the insurance contract and estopped from contesting actual

damages under the insurance contract based on State Farm’s payment of the appraisal

award.

         4.   Payment of Award Bars Extra-Contractual Claims Flowing from

Policy Benefits. Because the amount of loss has been determined by appraisal and

paid by State Farm, Plaintiff has not sustained any damages that could allow her to

maintain any extra-contractual cause of action. Specifically, Plaintiff is not entitled to any

additional policy benefits and she has not alleged any facts that would give rise to

damages that do not flow from policy benefits or that otherwise constitute an

independent injury.

         5.   Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon. This includes, without limitation, the $10,718

policy limit for damage to dwelling extensions such as Plaintiff’s detached garage.

         6.   Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $3,114.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiff that

total $5,237.89.

         7.   Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged

property to recover replacement cost benefits and the Policy limits such coverage to




                                                                                            2
   Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 25



costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:

                 FE-3533.2 HOMEOWNERS POLICY ENDORSEMENT (Texas)

      SECTION I - LOSS SETTLEMENT

      COVERAGE A-DWELLING

      Items 1. and 2. are replaced by the following:

      1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:
      p
               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and

               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with her insurance claim. As such, Plaintiff’s recovery in this case, if

any, is currently limited to the actual cash value of the covered property damage.




                                                                                               3
   Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 25



       8.     Failure to Comply with Policy Conditions. Plaintiff’s claims are barred,

in whole or in part, because Plaintiff failed to comply with the following Policy conditions:

                                SECTION I – CONDITIONS
                                         * * * * *
              2.     Your Duties After Loss. After a loss to which this insurance may
                     apply, you shall see that the following duties are performed:
                     a.      give immediate notice to us or our agent. . .

                     b.      protect the property from further damage or loss, make
                             reasonable and necessary temporary repairs required to
                             protect the property, keep an accurate record of repair
                             expenditures;

Plaintiff was previously paid by State Farm for damage arising from a previous claim.

Plaintiff, however, failed to make reasonable and necessary repairs of the property with

the funds State Farm paid for that purpose. Consequently, Plaintiff failed to protect the

property from further damage or loss, failed to make reasonable and necessary repairs,

failed to mitigate damage and failed to keep an accurate record of repair expenses, if

any. Accordingly, Plaintiff has failed to comply with the conditions precedent to recovery

under the Policy.

       8.     Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                            SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *


                                                                                             4
   Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 25



            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown…

Part of the property damages Plaintiff is claiming to her roof, and other areas of the

property occurred over time through wear, tear, and deterioration. These conditions are

not insured under the policy at issue.

       9.      Surface Water. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Original Petition, none being admitted,

were proximately caused in whole or in part by flood water or surface water. The policy

at issue specifically provides:

                              SECTION I – LOSSES NOT INSURED
                                           * * * * *
       2. We do not insure under any coverage for any loss which would not have
          occurred in the absence of one or more of the following excluded events. We
          do not insure for such loss regardless of: (a) the cause of the excluded event;
          or (b) other causes of the loss; or (c) whether other causes acted
          concurrently or in any sequence with the excluded event to produce the loss;
          or (d) whether the event occurs suddenly or gradually, involves isolated or
          widespread damage, arises from natural or external forces, or occurs as a
          result of any combination of these:
                                           * * * * *
            FE-3533.2 HOMEOWNERS POLICY ENDORSMENT (Texas)
            SECTION I – LOSSES NOT INSURED

            Item 2.c. is replaced by the following:

            2. c. Water, meaning:

               (1) flood, surface water, waves (including tidal wave, tsunami, and
                   seiche), tides, tidal water, overflow of any body of water, or spray or
                   surge from any of these, all whether driven by wind or not;

               (2) water or sewage from outside the residence premises plumbing
                   system that enters through sewers or drains, or water which enters
                   into and overflows from within a sump pump, sump pump well or any
                   other system designed to remove subsurface water which is drained
                   from the foundation area;

               (3) water below the surface of the ground, including water which exerts
                   pressure on, or seeps or leaks through a building, sidewalk, driveway,
                   foundation, swimming pool or other structure; or



                                                                                                 5
    Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 25



                (4) material carried or otherwise moved by any of the water, as described
                    in paragraphs (1) through (3) above.

Part of the damages Plaintiff is claiming to her house and its contents resulted from

surface water. This condition is not insured under the policy at issue.

       10.      Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       11.      Cap on Punitive Damages. Tex. Civ. Prac. and Rem. Code §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                           PRAYER

       Defendant prays that Plaintiff take nothing by her claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.




                                                                                            6
   Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 25



                                               Respectfully submitted,

                                               NISTICO, CROUCH & KESSLER, P.C.


                                               By:    /s/ M. Micah Kessler
                                                      M. Micah Kessler
                                                      State Bar No. 00796878
                                                      Jazmine J. Ford
                                                      State Bar No. 24109881
                                               1900 West Loop South, Suite 800
                                               Houston, Texas 77027
                                               Telephone: (713) 781-2889
                                               Telecopier: (713) 781-7222
                                               Email: mkessler@nck-law.com
                                               Email: jford@nck-law.com
                                               COUNSEL FOR DEFENDANT




                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 20, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE


                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler



                                                                                       7
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 25


 Print this page

 Case # 201958615 - FLORES, ANTONIA v STATE FARM
 LLOYDS
 Case Information
 Location                       Harris County - 151st Civil District Court
 Date Filed                     9/20/2019 4:23 PM
 Case Number                    201958615
 Case Description               FLORES, ANTONIA v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                       M Kessler
 Firm Name                      Nistico Crouch & Kessler PC
 Filed By                       Tyffeni Nguyen
 Filer Type                     Attorney
 Fees
 Convenience Fee                $0.00
 Total Court Case Fees          $0.00
 Total Court Party Fees         $0.00
 Total Court Filing Fees        $0.00
 Total Court Service Fees       $0.00
 Total Filing & Service Fees    $0.00
 Total Provider Service Fees    $0.00
 Total Provider Tax Fees        $0.00
 Total Taxes (for non-court
                                $0.00
 fees)
 Grand Total                    $0.00
 Payment
 Account Name                   AMEX 6004
 Transaction Amount             $0.00
 Transaction Response
 Transaction ID                 55226286
 Order #

 Answer/ Response / Waiver
 Filing Type                                      EFileAndServe
 Filing Code                                      Answer/ Response / Waiver
 Filing Description                               Defendant's Original Answer
 Reference Number                                 Flores, Antonia
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=e9ec9cb7-4872-4e18-9be5-...   9/20/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03715 Document 1-3 Filed on 09/27/19 in TXSD Page 25 of 25


 Status                                           Submitting
 Fees
 Court Fee                                        $0.00
 Service Fee                                      $0.00
 Documents
 Lead Document                  Flores, Antonia - SF Origial Answer.pdf               [Original]


 eService Details
                                                                                   Date/Time
 Name/Email                  Firm              Service Method    Status   Served
                                                                                   Opened
 Jessica Salto              Buzbee Law                           Not
                                               EServe                     No       Not Opened
 jsalto@txattorneys.com     Firm                                 Sent
 Christopher Leavitt        Buzbee Law                           Not
                                               EServe                     No       Not Opened
 cleavitt@txattorneys.com Firm                                   Sent
 Ryan Steinhart             The Buzbee Law                       Not
                                               EServe                     No       Not Opened
 rSteinhart@txattorneys.com Firm                                 Sent
 Rian Taff                                                       Not
                                               EServe                     No       Not Opened
 rtaff@txattorneys.com                                           Sent
 Harvey Clerk               The Buzbee Law                       Not
                                               EServe                     No       Not Opened
 LawClerk@txattorneys.com Firm                                   Sent
 Anthony Buzbee                                                  Not
                                               EServe                     No       Not Opened
 tbuzbee@txattorneys.com                                         Sent
 Gregory J. Finney                                               Not
                                               EServe                     No       Not Opened
 gfinney@manuelsolis.com                                         Sent
 Jazmine J. Ford                                                 Not
                                               EServe                     No       Not Opened
 jford@nck-law.com                                               Sent
 M. Micah Kessler                                                Not
                            NCK, PC            EServe                     No       Not Opened
 mkessler@nck-law.com                                            Sent
 Juan Solis                                                      Not
                                               EServe                     No       Not Opened
 jusolis@manuelsolis.com                                         Sent
 Stephen R. Walker                                               Not
                                               EServe                     No       Not Opened
 swalker@manuelsolis.com                                         Sent
 Tyffeni Nguyen             Nistico, Crouch                      Not
                                               EServe                     No       Not Opened
 tnguyen@nck-law.com        & Kessler                            Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=e9ec9cb7-4872-4e18-9be5-...   9/20/2019
